AO 245B {Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modifi'ed,                                                                   Pagelofl /. (



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                      V.                                      (For Offenses Committed On or After November 1, 1987)


                      Domingo Gomez-Lopez                                     Case Number: 3:19-mj-24558

                                                                             Danielle Renee Peay
                                                                             Defen dant's Attornev


REGISTRATION NO. 9163 7298                                                                               ~''."WLED
                                                                                                         tf/ll   rt. ·_       .~

THE DEFENDANT:
 IZI pleaded guilty to count(s) I of Complaint                                                             DEC O9 2019
 •    was found guilty to count (s)
                                                                                                     !
                                                                              Cl .. :::::::1K US DI :.'Tn!CT COURT
      after a plea of not guilty.                                          SOUTHcRN DIS fRICT OF CALIFORNIA
                                                                           BY                                   DEPUTY
      Accordingly, the defendantis adjudged guilty of such count(s), whic I'mv6tvenre·1011owmg onense(s :
Title & Section                   Nature of Offense                                                                       Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                             I
 •   The defendant has been found not guilty on count(s)
                                                                          -------------------
 •   Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               ~IME SERVED                                • ________ days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
.United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Monday, December 9, 2019
                                                                           Date of Imposition of Sentence

                 \..,\./\.,1~;4'"'<)
Received ______("'.==-'---
         ousM                                                              IlihfnLRLLOCK
                                                                           UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                                3: 19-mj-24558
